Citation Nr: 0722170	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent 
prior to July 15, 2002, for degenerative disc disease of the 
lumbar spine.  

2.  Entitlement to an evaluation in excess of 20 percent on 
or after October 1, 2002, for degenerative disc disease of 
the lumbar spine.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand: TO afford the veteran a VA examination, 
to obtain additional treatment records, and to provide him 
with proper notice.  

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).

In this case, the Board notes that the veteran was afforded a 
VA examination in March 2004 in connection with his claim for 
an increased evaluation for his degenerative disc disease of 
the lumbar spine.  However, the Board notes that the March 
2004 VA examiner did not review the veteran's claims file.  
Applicable regulations state that it is essential that, both 
in the examination and evaluation, each disability be viewed 
in relation to its history.  See 38 C.F.R. § 4.1.  In this 
regard, medical examinations generally should "take into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment so that the disability evaluation will be a 
fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); see also 38 C.F.R. § 3.326 (2002); VAOPGCPREC 20-95 
(July 14, 1995) (a VA examiner must review a claimant's prior 
medical records when such a review is necessary to ensure a 
fully informed examination or to provide an adequate basis 
for the examiner's findings and conclusions).  In addition, 
the Board notes that the March 2004 VA examiner did not 
address whether the veteran has excess fatigability, 
incoordination, or weakness.  Therefore, the Board is of the 
opinion that a more recent VA examination is in order in this 
case for the purpose of ascertaining the severity and 
manifestations of the veteran's service-connected 
degenerative disc disease of the lumbar spine.

It also appears that there may be additional treatment 
records not associated with the claims file.  In this regard, 
the Board notes that the veteran stated in his May 2004 VA 
Form 9 that he has been medicated and that he was in the 
process of obtaining a prescription for a back brace.  
However, the evidence of record does not include any 
treatment records dated since January 2004.  Such records may 
prove to be relevant and probative.  Therefore, the RO should 
attempt to obtain and associate with the claims file any and 
all treatment records pertaining to the veteran's service-
connected degenerative disc disease of the lumbar spine.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or an 
effective date.  As those questions are involved in the 
present appeal and the case is already being remanded for 
further development, the RO should provide the veteran with a 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as to the type of 
evidence that is needed to establish a disability rating and 
an effective date.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary. Accordingly, the case is REMANDED for the 
following actions:


1.  The RO should send the veteran a 
corrective notice letter under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should request that the 
veteran provide the names and addresses 
of any and all health care providers who 
have provided treatment for degenerative 
disc disease of the lumbar spine.  After 
acquiring this information and obtaining 
any necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be made for 
treatment records dated from January 
2004 to the present.

3.  The veteran should be afforded a 
VA examination to ascertain the 
severity and manifestations of his 
service-connected degenerative disc 
disease of the lumbar spine.  Any and 
all studies, tests, and evaluations 
deemed necessary by the examiner 
should be performed.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and to comment on the severity of 
the veteran's service-connected back 
disability.  The examiner should 
provide the range of motion of the 
spine in degrees.  The presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness should be noted, as should 
any additional disability due to these 
factors.  The examiner should report 
all signs and symptoms necessary for 
rating the veteran's back disability 
under the both the old and revised 
rating criteria.

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2005), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, 
the claims file, must be made 
available to the examiner for review.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



